Citation Nr: 1036239	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from December 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 2009, 
but was remanded for additional development.  The development has 
been completed, and the matter has been returned for additional 
appellate review. 


FINDING OF FACT

The Veteran's PTSD symptomatology more nearly resembles that of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as chronic sleep 
impairment with nightmares, a depressed mood, and anxiety.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.130, Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). 

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection for 
the Veteran's disability.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, the Board notes that the Veteran was provided with 
VCAA notification letters in July 2003, February 2004, April 
2008, and May 2008.  These letters contained all the notice 
required by the VCAA, and the Board finds that the duty to notify 
has been met.  

The Board also finds that the duty to assist has been met.  The 
Veteran had been afforded VA examinations in conjunction with his 
claim.  All VA treatment records have also been obtained.  
Records and reports have been received from the Social Security 
Administration (SSA).  The Veteran has not requested a hearing.  
There is no indication of any outstanding evidence in this case.  
The Board has considered the representative's argument that the 
evidence suggests the Veteran's symptoms have increased and that 
therefore a new examination is warranted.  However, the most 
recent VA treatment record contains a statement that his symptoms 
have improved.  Therefore, the Board will proceed with 
adjudication of the Veteran's appeal. 

Increased Evaluation

The Veteran contends that the 30 percent evaluation initially 
assigned to his service connected PTSD is inadequate to reflect 
the impairment caused by this illness.  He states that his PTSD 
is productive of symptoms that include anger problems, difficulty 
sleeping, nightmares, and intrusive thoughts of his experiences 
in Vietnam.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the Veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the Veteran submitted his claim for 
service connection for PTSD in June 2003.  Service connection was 
granted in the July 2005 rating decision on appeal.  A 30 percent 
evaluation was assigned for this disability, effective from June 
2003.  The 30 percent evaluation remains in effect.  

The Veteran's PTSD is evaluated under the General Rating Formula 
for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004)  

A 70 percent evaluation is merited for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation  normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411.

At a June 2003 private examination conducted for the SSA, a 
mental status examination showed that the Veteran was alert and 
oriented in all three spheres.  His speech was intelligible and 
sustained, and behavior was appropriate for the examinations.  
Thought and idea content were normal, memory was intact, and 
intelligence appeared to be above normal range.  Affect and 
grooming were appropriate.  The final diagnoses included PTSD.  

The Veteran was afforded a VA PTSD examination in September 2003.  
He described feelings of depression, hopelessness, indecision, 
lack of energy, irritability, and distractibility.  He would 
throw things when angry but not at people.  On mental status 
examination, the Veteran was well oriented with an intact memory.  
There were no loose associations, hallucinations, or delusions, 
but he seemed somewhat paranoid and angry.  The Veteran was not 
suicidal or homicidal.  His fund of general knowledge, judgment 
and insight was fair.  The diagnoses were major depression; 
anxiety disorder; intermittent explosive disorder; PTSD; and 
polysubstance abuse of alcohol and marijuana.  The score on the 
Global Assessment of Functioning (GAF) was 65.  

VA treatment records from 2003 to 2004 show that the Veteran was 
followed at the substance abuse clinic.  During this period his 
symptoms included sleep problems.  His dreams were intrusive and 
he did not sleep through the night.  However, he was alert and 
oriented, and did not experience suicidal or homicidal ideations.  
December 2003 records indicate the Veteran continued to have some 
PTSD symptoms such as intrusive thoughts, nightmares, and 
flashbacks.  He had trouble sleeping at night and did not like 
being around other people.  The Veteran also reported some 
paranoia, and there were some anger control problems.  The 
diagnoses included major depression and PTSD related to Vietnam.  
The GAF score was 45.  

At a July 2005 VA examination, the Veteran reported having a few 
friends, but that he also went through periods when he kept to 
himself.  He lived with a girlfriend, and spent his time working 
around the house or building model cars.  The Veteran denied a 
history of assaultive behavior or suicide attempts.  On mental 
status examination, the Veteran's mood was mild dysphoric.  His 
affect was within normal limits, although he became tearful when 
discussing the death of his son.  There was no impairment of the 
thought process or communication, nor were there any delusions or 
hallucinations.  Eye contact and behavior were appropriate.  He 
denied any recent problems with homicidal or suicidal thinking.  
The Veteran did well with personal hygiene and basic activities 
of living, and was fully oriented.  He indicated adequate memory 
functioning and denied obsessive-compulsive behavior.  Speech was 
within normal limits and he denied panic attacks.  The Veteran 
reported frequent problems with a depressed mood, although this 
was less than 50 percent of the time.  These moods were often 
triggered by Vietnam related memories, which made him feel 
depressed, irritable, anhedonic, and with a low interest in 
things.  He reported frequent spells of high anxiety, especially 
around crowds.  His impulse control had been poor, but he denied 
violence against other people.  The Veteran's sleep was poor and 
he complained of frequent awakening.  He reported nightmares of 
his wartime experiences, as well as daily intrusive thoughts of 
wartime memories.  The Veteran had adequate concentration, 
although he described hypervigilance and a hyperstartle response.  
The diagnoses included PTSD.  He had not worked a regular job in 
three years, although this was primarily due to his physical 
problems.  

VA treatment records dating from 2005 to 2008 are in the claims 
folder.  During this period, his grooming and hygiene were 
adequate.  His speech was normal and there were no problems with 
attention or concentration.  Cognitive function appeared intact, 
and there were no suicidal or homicidal ideations.  Judgment and 
insight were good.  He continued to have sleep problems, 
nightmares, and flashbacks.  His GAF scores ranged from a low of 
55 to a high of 70.  

The most recent VA examination was conducted in February 2008.  
The Veteran reported a depressed mood, sleep problems, and 
irritability.  He continued to live with a girlfriend, and he got 
along well with his family.  However, he reported fewer and fewer 
social relationships.  There was also a significant loss of 
interest in his former hobbies.  He continued to have substance 
abuse of alcohol and marijuana.  He denied violent behavior or 
assaultiveness and any suicide attempt since the last 
examination.  

On mental status examination, the Veteran was mildly restricted 
and sedate, but friendly and cooperative.  There was no 
impairment of thought processing or communication, and there were 
no delusions or hallucinations.  Eye contact and behavior were 
appropriate.  He denied homicidal and suicidal thinking.  He was 
oriented, but reported mild forgetfulness.  There was no 
obsessive-compulsive behavior, speech was normal, and there were 
no panic attacks.  The Veteran reported worsening depression in 
spite of treatment.  He described irritation and anxiety, and was 
always on guard due to hypervigilance.  His medication had 
reduced his anger outbursts and impulsivity.  He reported five or 
six hours of uninterrupted sleep per night.  The diagnoses 
included PTSD, and the score on the GAF scale was 55.  

VA treatment records dating from 2008 to 2010 show that the 
Veteran continues to have sleep problems.  He denied 
hallucinations although there were occasions in 2009 where he 
said he heard voices that were not there.  He was well oriented, 
and his memory was intact.  There were no suicidal or homicidal 
ideations, and his judgment and insight were fair.  He denied 
psychotic symptoms.  In April 2010 the Veteran reported that his 
symptoms were fair and that he was much less depressed and 
anxious.  He had recently remarried and was feeling happy.  GAF 
scores during this period were not noted.  

After careful consideration of the Veteran's contentions and the 
evidence of record, the Board finds that the evidence does not 
support entitlement to an evaluation in excess of 30 percent for 
his PTSD.  There is no evidence of a consistently flattened 
affect; abnormal speech; panic attacks more than once a week; 
difficulty in understanding commands; memory problems; impaired 
judgment or thinking; or difficulty in establishing and 
maintaining effective work relationships.  

Instead, his primary symptom appears to be impairment of sleep 
with nightmares.  The Veteran also experiences intrusive thoughts 
or flashbacks, some paranoia, anxiety and depression, although he 
has described his depressed mood as being present less than 50 
percent of the time.  He has at times reported hearing noises 
that were not there, and has anger problems that stop short of 
violence.  However, he continues to have some social 
relationships, gets along well with his family, and has 
remarried.  He does not work but VA examiners have stated this is 
primarily due to physical problems.  His hygiene and conversation 
are normal.  The Veteran has reduced interest in his hobbies but 
still spends time with them.  The Board finds that these symptoms 
more nearly resemble those of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks that is 
evaluated as 30 percent disabling for the entire period on 
appeal.  38 C.F.R. § 4.130, Code 9411.  The symptoms reported 
throughout the appeal period do not offer a reason for staged 
rating for any part of time.

The Board has also considered the GAF scores assigned during this 
period.  With the exception of a 45 assigned in December 2003, 
these have consistently ranged from 55 to 70 during the period on 
appeal.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

The Board finds that these GAF scores predominately reflect mild 
to moderate symptoms, and are contemplated by the 30 percent 
evaluation in effect.  Moreover, the Board notes that while GAF 
scores are a helpful tool in the evaluation of a disability, it 
is the Veteran's symptoms that control, and as explained above 
these symptoms more nearly resemble those that warrant a 30 
percent evaluation for the entire appeal period.  

Finally, the Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but application 
of extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected PTSD presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  The Veteran's symptoms are all 
contemplated within the rating criteria, and there is no evidence 
of inpatient treatment for PTSD.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


